Citation Nr: 0917697	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied the 
Veteran's claim for specially adapted housing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service-connected disabilities do not cause 
(1) the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

3.  The Veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.




CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for financial assistance in acquiring specially adapted 
housing or a special home adaptation grant are not met.  38 
U.S.C.A. §§ 2101, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.809, 3.809a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing or a special home 
adaptation grant was received in June 2004.  She was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in July 2004, August 2004, and September 2004.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing her 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate her claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in January 2008.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  
Available service treatment records and all relevant VA and 
private treatment records pertaining to her claim have been 
obtained and associated with her claims file.  The Veteran 
has also been provided with VA fee-based medical examinations 
to assess her service-connected disabilities.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the following requirements are met:  
(a) Service.  Active military, naval or air service after 
April 20, 1898, is required.  Benefits are not restricted to 
veterans with wartime service.  (b) Disability.  The 
disability must have been incurred or aggravated as the 
result of service as indicated in paragraph (a) of this 
section and the veteran must be entitled to compensation for 
permanent and total disability due to:  (1) The loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or (3) The loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  (4) The loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  (c) 
Duplication of benefits.  The assistance referred to in this 
section will not be available to any veteran more than once.  
(d) "Preclude locomotion."  This term means the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  See 
38 C.F.R. § 3.809 (2008).

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  See 38 U.S.C.A. § 2101(b); 38 C.F.R. § 
3.809a.  

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete 
paralysis also encompasses foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2008).

The Board determines whether (1) the weight of the evidence 
supports the claim, or (2) the weight of the "positive" 
evidence in favor of the claim is in relative balance with 
the weight of the "negative" evidence against the claim: 
the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2008).

Factual Background 

In a June 2004 VA Form 26-4555 (Veteran's Application in 
Acquiring Specially Adapted Housing or Special Home 
Adaptation Grant), the Veteran indicated that she has 
problems going up and down stairs.  She further detailed that 
her elderly parents lived with her and needed a bathroom for 
handicap access and ramps.  In an additional June 2004 VA 
Form 26-4555, the Veteran reported that she has severe 
arthritis and back problems.  She indicated that she needed 
to redo her bathroom to help support her as well as shorten 
and add railings to the steps in her home.

Evidence of record indicates that service connection is 
established for:  bipolar disorder with psychotic features 
and polysubstance abuse in remission (70 percent); polycystic 
ovarian disease with amenorrhea, post-operative hysterectomy 
with bilateral salpingo-oophorectomy (50 percent); chronic 
lumbar back strain with degenerative disc disease and 
degenerative arthritis (40 percent); post-operative 
metatarsal cuneiform joint of the left foot with degenerative 
joint disease and Achilles calcific tendonitis (40 percent); 
scar of right dorsal foot (10 percent); scar of left dorsal 
foot (10 percent); post-operative metatarsal cuneiform joint 
of the right foot with degenerative joint disease and 
Achilles calcific tendonitis (0 percent); and bilateral 
sensorineural hearing loss (0 percent).  The Veteran's 
combined service-connected disability rating is 100 percent.  
The Veteran was awarded entitlement to a total disability 
rating due to individual unemployability (TDIU) from July 16, 
1993 to December 9, 2005.  She was awarded special monthly 
compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) for loss of use of a creative organ, effective 
March 22, 1988, and for loss of use of one foot, effective 
December 9, 2005.  She was also awarded SMC under 38 U.S.C.A. 
§ 1114(s) and 38 C.F.R. § 3.350(i) for the time periods from 
August 29, 1996 to November 1, 1996 and from December 9, 2005 
to May 1, 2006.  Additional benefits awarded include 
entitlement to automobile and adaptive equipment as well as 
basic eligibility under 38 U.S.C. Chapter 35, effective 
January 25, 1994.

In a July 2004 statement, the Veteran complained that her 
service-connected back disability affects her right hip and 
leg and makes it difficult for her to bend over.  She 
indicated that she walks with a cane, avoids bending over her 
bed or in the tub, and has lower abdominal pain.  It was 
further noted that she cares for her elderly and dependent 
father, who needs ramps, rails, and a modified bathroom.  

Private treatment notes from A.S., O.D. dated in May 2004 
show treatment for photopsia, conjunctal cyst, dry eye, and 
suspected glaucoma.  Her visual acuity was listed as 20/20 in 
the right eye (OD) and 20/25 in the left eye (OS).  An 
additional June 2004 record details treatment for photopsia, 
conjunctivitis, asthenopia, and dry eye syndrome.  On 
physical examination, her visual acuity was listed as 20/25 
OD and 20/25 OS in June 2004.

An August 2004 private treatment note reflects that the 
Veteran was prescribed a back brace for chronic low back 
pain.  

Evidence of record indicates that the Veteran was 
incarcerated from September 2004 to October 2005.  The 
Veteran's full compensation was restored in November 2005.

Private treatment notes dated from October 2005 to July 2006 
from Trinity Wellness Center reflect treatment for recurrent 
major depression, and cocaine and alcohol dependence, in 
remission.  In November 2005, the Veteran indicated that she 
has been disabled since 1996 for depression, feet, and back 
trouble.

An October 2005 treatment note from C.Y., D.P.M. showed 
complaints of foot pain with walking.  Orthopedic evaluation 
revealed discomfort with palpation in the area of the met 
cuneiform joint and small palpable ostophytic proliferations.  

An October 2005 lumbar spine X-ray report from New Hanover 
Regional Medical Center listed a conclusion of thoracolumbar 
spondylosis.

A November 2005 treatment note from Crystal Vision assessed 
allergies and noted visual acuity of 20/30 and 20/200.  

A November 2005 treatment note from Wilmington Orthopaedic 
Group listed an impression of degenerative spondylolisthesis 
at L4/5 and low back pain.  The Veteran described her pain as 
constant and increased with activity.  She indicated that she 
could walk for about 15 minutes, stand for 30 minutes, and 
sit for one hour.  Physical examination findings were noted 
as normal lower extremity motor exam and diffuse tenderness 
in low back in paralumbar region. 

A December 2005 operative report from New Hanover Regional 
Medical Center listed postoperative diagnoses of bilateral 
metatarsal cuneiform exostosis and likely neuroma of the 
saphenous nerve. Additional treatment notes dated from 
December 2005 to April 2006 from C.Y., D.P.M. reflected 
complaints of numbness and sensory loss of the left foot.  

A February 2006 lumbar myelogram report from New Hanover 
Regional Medical Center listed an impression of moderate 
degenerative disc disease at T11-12, T12-L1, and L1-L2 as 
well as mild anterolisthesis of L4 on L5 with no significant 
stenosis or nerve root impingement.  A February 2006 
postmyelogram/postcontrast CT report of the lumbar spine 
revealed moderate degenerative disc disease at T12-L1 and L1-
L2, disc bulges at T12-L1, L1-L2, and L2-L3 causing mild 
central canal stenosis, and Grade I anterolisthesis of L4 on 
L5 secondary to severe bilateral facet joint degenerative 
joint disease. 

VA treatment notes dated in February 2006, April 2006, and 
May 2006 detail that the Veteran received a lumbar corset 
brace, a cane, and was evaluated for use of a manual 
wheelchair. 

A March 2006 treatment note from Wilmington Orthopaedic Group 
listed an impression of nonmobile spondylolisthesis at L4/5 
and severe facet disease with no evidence of spinal stenosis. 

In an April 2006 VA Form 26-4555, the Veteran reported that 
she has severe degenerative joint disease and severe chronic 
back strain.  She indicated that she walked with a cane, has 
been given a foot and leg brace, and had lost use of her left 
foot for walking ability. 

In an April 2006 treatment record from C.Y., D.P.M., the 
Veteran complained of not being able to walk well with her 
left foot and leg, to include difficulty going up stairs and 
tripping at times.  The physician discussed the Veteran's 
fairly severe lumbosacral history and noted physical 
examination findings of paresthesias to the left leg, loss of 
extensor and pronator strength to the left leg, and 
hyperesthesia due to resection of the neuroma.  In a July 
2006 prescription, the physician noted that the Veteran had 
drop foot of the left ankle and was not able to lift up feet. 

An April 2006 flow sheet from New Hanover Regional Medical 
Center - Outpatient Rehabilitative Services detailed that the 
Veteran was given a TENS unit.  A May 2006 bone densitometry 
report from New Hanover Regional Medical Center listed an 
impression of normal lumbar spine and normal total hip 
region. 

Additional VA treatment notes dated in May and August 2006 
detail that the Veteran ambulated with a cane as well as foot 
brace and was treated for low back pain, left foot 
tendonitis, left foot drop, lumbar spondylosis with stenosis, 
and sensorineural hearing loss. 

A May 2006 treatment record from Carolina Sports Medicine 
listed an impression of lumbar pain and possible stenosis.  
The Veteran complained of pain in her buttock running down 
the posterior aspect of her right leg. 

Evaluation forms dated in June 2006 from Hanger Prosthetics 
indicated that the Veteran was prescribed a lower limb 
orthosis for varus valgus correction and listed a diagnosis 
of left drop foot with loss of balance of lumbosacral 
etiology.  Environmental barriers were listed to be level 
surfaces and the Veteran was not noted to be using any 
current assistive devices.  Functional goals of the devices 
were selected to be joint stabilization, increase range of 
motion, prevent or correct deformity, and increase activities 
of daily living.  The Veteran was noted to have only trace 
left side strength/range of motion in the ankle. 

A June 2006 MRI report from Delaney at Ashton revealed the 
following findings: 1) thoracolumbar degenerative changes 
with endplate modic changes at T12-L1 and L1-L2; 2) mild 
central canal stenosis at T12-L1 from disc osteophyte; 3) 
minimal 3 millimeter of anterolisthesis of L4 on L5, severe 
arthrosis and ligamentum flavum hypertrophy at L4-5 with mild 
central canal stenosis, and mild right-sided neural foraminal 
stenosis; and 4) moderate to severe facet arthrosis at L4-5 
without significant central canal stenosis or neural 
foraminal stenosis. 

Evaluation reports dated in June and July 2006 from Coastal 
Rehabilitation Medical Associates list assessments of 
lumbago.  The Veteran indicated that her low back pain 
restricted her from walking, housework, reaching upwards, 
climbing stairs, turning her head, and carrying 
groceries/packages.  In a June 2006 evaluation report, the 
Veteran's gait was noted to be slightly antalgic on the left 
with ambulation on the outside of her left foot.  Additional 
physical examination findings were listed as motor function 
in the lower extremities of 5/5 and symmetric.  Sensation of 
the lower extremities was noted to be 2/2 and symmetric 
except for decreased sensation on the anterior aspect of her 
left foot and great toe secondary to a surgical procedure.

In a July 2006 statement, the Veteran reported that she could 
no longer walk and used a leg brace and cane.  She also 
indicated that she had vision problems and used a wheelchair 
due to loss of mobility with her left foot.

Treatment notes dated in August 2006 from Wilmington Ear Nose 
& Throat Associates detail that the Veteran developed septal 
perforation and significant hearing loss secondary to 
military noise exposure. 

An August 2006 VA audiology consult indicated that a 
comprehensive audiometric examination revealed severe to 
profound sensorineural hearing loss in the right ear and a 
mild to moderate/severe loss in the left ear with some loss 
of auditory discrimination.  Evidence of record reflects that 
the Veteran was prescribed VA hearing aids in September 2006.

A September 2006 VA eye clinic examination report listed an 
assessment of ametropia with no evidence of ocular pathology 
and plans for a spectacle prescription.  On physical 
examination, the Veteran's uncorrected visual acuity was 
listed as 20/30+ OD and 20/40+ OS.

In an October 2006 VA fee-based examination report, the 
Veteran complained of foot pain elicited by physical 
activity, left foot numbness, and lower back pain that 
radiates down the back of her legs.  The Veteran indicated 
that she has pain and swelling while standing or walking.  
Her low back pain was noted not to cause incapacitation but 
functional impairment while bending, reaching, and sitting up 
for a long period of time.  Examination of the feet revealed 
no signs of abnormal weight bearing.  The Veteran's gait was 
abnormal with limping, requiring a left ankle and foot drop 
prosthesis for ambulation, and noted limitations with 
standing and walking.  Neurological examination findings in 
the lower extremities were noted as abnormal motor function 
in left foot and decreased sensation in the left medial foot.  
The examiner diagnosed polycystic ovarian disease with 
amenorrhea, post hysterectomy with bilateral salpingo-
oopherectomy, postoperative metatarsal cuneiform joint of 
both feet with degenerative joint disease and surgical scars, 
Achilles calcific tendonitis, and chronic lumbar strain with 
degenerative disc disease and arthritis. 

In an October 2006 VA fee-based audiology examination report, 
the examiner diagnosed mild sensorineural hearing loss 
bilaterally. 

Analysis

Objective medical findings document that the Veteran requires 
a cane and ankle fixation orthotic brace for ambulation and 
suffers from antalgic gait and left foot drop related to her 
service-connected disabilities.  While the Board has 
determined the Veteran has loss of use of her left lower 
extremity, objective evidence of record does not demonstrate 
that she has the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) Blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity, or (3) 
The loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
(4) The loss or loss of use of one lower extremity together 
with the loss or loss of use of one upper extremity which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair. which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  There is also no 
evidence in this case to demonstrate vision of 5/200 or less 
in both eyes or to show significant functional impairment 
attributable to her hands. 

Accordingly, the criteria for a certificate of eligibility 
for assistance in acquiring specially adapted housing or for 
financial assistance in acquiring special home adaptations 
under 38 C.F.R. §§ 3.809 or 3.809a have not been met.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


